DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 03/01/2021. Claims 1-25 are pending in the current office action. Claims 1-12 remain withdrawn a being drawn to a nonelected species and claims 13-25 are examined herein. Claims 13-15, 19, and 21-23 have been amended by the applicant and claims 24-25 are new claims. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C § 112(f) interpretations are maintained in examining the claims. 
A new claim objection is necessitated by the amendments. 
The 35 U.S.C. § 112(b) rejections from the previous office action are partially withdrawn in view of the Applicant’s amendment. New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments for new claims 24-25.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: “an adjusting device for adjusting an output voltage or the first high electrical current of the high electrical current output device” and “a recorder for recording the times of the gas generator to be started and the using duration”, in claim 13, and “a recorder configured for recording operation times of the gas generator and using duration of the gas generator”, of instant claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 13 is objected to because of the following informalities: please amend claim 1 to recite “a backfire device coupled to the gas mixing chamber for avoiding [[the]]a backfire; and”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites the limitations “a low electrical current output device generating a first low electrical current” and “a high electrical current output device generating a first high electrical current”. The limitations “a first low electrical current” and “a first high electrical current” are relative terms. The claim and the specification do not give a special definition for what is considered a “low electrical current” or “a high electrical Claims 14-25 are also rejected under 35 USC 112 (b) by virtue of their dependency on claim 13 as they fail to resolve or clarify the limitations discussed above. Note: claim 20 does further limit the definition of what is considered a “first high electrical current” as being in the range of from 40A to 50A, but fails to further limit what is considered a “first low electrical current” and thus fails to fully cure the deficiencies of claim 13. Examiner suggests merely reciting a “first electrical current” and a “second electrical current” wherein the “second electrical current is larger than the first electrical current”, thereby removing the “low” and “high” relative terms. 
Claim 17 recites the limitation “the recorder” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is further rejected by virtue of its dependence upon claim 17. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 13, 16, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0206586 A1) in view of Cinquin (US 5,865,171 A) and further in view of Chou et al..
Regarding claim 13, Lin discloses a gas generator (an apparatus that can supply oxyhydrogen gas [abstract]), comprising: 
an electrolysis device, for accommodating electrolyzed water and electrolyzing the electrolyzed water to generate combination gas including hydrogen and oxygen (electrolysis chamber 31 contains an electrolysis cell that contains water that is electrolyzed to form oxygen and hydrogen in the electrolysis chamber [Para. 0015; Figs. 2-3]);
a gas mixing chamber, for receiving the combination gas including hydrogen and oxygen…to form healthy gas (a filter device 4 that includes a container 41 that is connected to the electrolysis device 3/chamber 31 via the first output conduit 35 wherein the generated gas is oxyhydrogen gas for health and medical care applications [Paras. 0003, 0015-0016; Figs. 2-3]); and
a power supply, comprising a power input device, a low electrical current output device generating a first low electrical current, a high electrical current output device generating a first high electrical current for the electrolysis device, an adjusting device configured for adjusting an output voltage or the first high electrical current of the high electrical current output device, wherein the first high electrical current is larger than the first low electrical current (the power supply is inherently disclosed as the power supply device comprises a power input device (i.e., an electrical plug) that supplies the power input (not shown), and further includes a voltage controller 34 “high electrical current output device”, power controller 58 “low electrical current output device”, a flow regulating interface 53 “adjusting device” for adjusting the voltage controller 34 for adjusting the output 
Lin is silent on an additional vaporized gas being present and thus fails to teach the gas mixing chamber “generating vaporized gas mixed with the combination gas including hydrogen and oxygen to form healthy gas”. 
Cinquin discloses an air/gas delivery system for providing air/gas to a patient [abstract] wherein the gas delivery system includes a nebulizer 1 that comprises a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin that serves the purpose of providing healthy gas to a patient [Para. 0002] to further include an atomized gas generator system within the filter device because Cinquin discloses that incorporating the atomized gas generator system would provide the obvious and predictable benefit of enabling medicine/drugs to be provided via mist to a patient, particularly for treatment of their respiratory passages [Col. 1:5-11]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (e.g., gas nebulizer in a patient gas delivery system) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (e.g., enabling the delivery of a medicine/drug via mist along with oxyhydrogen gas to a patient) (MPEP 2143(A)). 
Lin is silent on the device including a backfire device and thus fails to teach “a backfire device coupled to the gas mixing chamber for avoiding the backfire”. 
Chou discloses a mixed hydrogen-oxygen fuel generator system that uses an electrolytic solution to generate gaseous hydrogen-oxygen fuel through the electrolysis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lin to have included a backfire prevention system that is connected to the electrolysis tank of Lin (i.e., anywhere that could experience a backfire), because Chou discloses that incorporating a backfire prevention system that is connected to the gas outlet of the electrolytic chamber protects the system function through the prevention of a backfire resulting from improper operational situations [Para. 0090]. Regarding the location of the backfire prevention device, it would have been obvious to have located the backfire prevention device anywhere downstream of the electrolysis cell. The purpose of the backfire prevention device as taught by Chou is to “prevent a backfire resulting from improper operational situations” [Para. 0090]. Any location downstream of the electrolysis cell in Lin where oxygen and hydrogen gas are mixed would be prone to backfire and thus locating the backfire prevention device anywhere downstream of the electrolysis cell (where the oxyhydrogen is generated) would provide the benefits disclosed by Chou. 
Regarding claim 16
Regarding claim 19, the limitations “wherein the value of the first high electric current is in the range from 10 times to 40 times of the value of the first low electrical current” is an intended use limitation that fails to further limit the structure of the gas generator. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the device of Lin comprises a flow regulating interface 53 for adjusting the electrical voltage controller (i.e., for adjusting the “first high electrical current”) and thus is configured to and capable of meeting the ration limitation by merely adjusting the ratio of the voltage/current applied to the electrolysis cell to the voltage/current applied by the power controller 58. 
Regarding claim 22, modified Lin teaches the limitations of claim 13 as discussed previously. Lin further discloses wherein the device is further comprising a gas output device, wherein the gas output device outputs the healthy gas for a user to breathe (the gas from the filter container 41 is outputted through the second output conduit 42 (“gas output device”) for human breathing [Para. 0022; Figs. 2-3]). Regarding the backfire device location, as stated previously with regards to the rejection of claim 13, it would have been obvious to have located the backfire prevention device anywhere downstream of the electrolysis cell. The purpose of the backfire prevention device as taught by Chou is to “prevent a backfire resulting from improper operational situations” [Para. 0090]. Any location downstream of the electrolysis cell in Lin where oxygen and 
Regarding claim 24, Lin further discloses wherein the device is further comprising a water tank and the electrolysis device being disposed in the water tank (electrolysis chamber 31 is a water tank that comprises water wherein the electrolysis cell is disposed in the water tank/electrolysis chamber [Para. 0015; Figs. 2-3]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cinquin and Chou, as applied to claim 13 above, and further in view of Gordon et al. (US 2016/0244889 A1). 
Lin discloses the limitations of claim 13 as outlined previously. Lin further discloses wherein the high electrical current output device comprises a first output terminal and a second output terminal (voltage controller 34 connects to the positive plates/terminal 32 and negative plates/terminals 33 [Para. 0015; Figs. 2-3]).
Modified Lin is silent on a recorder and thus fails to expressly teach “the power supply further comprises a recorder configured for recording operation times of the gas generator and using duration of the gas generator”.
Gordon discloses an electrolysis cell [abstract] wherein the device includes a control subsystem with a data recorder wherein the control system monitors the operations of the system to provide output signals to control and maintain the electrolysis system in association with desired operational parameters and the data recorder produces an archival record of the state of the system as a function of the time [Paras. 0063, 0065, 0067, 0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin that expressly teaches the ability to shut down the electrolysis cell in response to signals from the level detectors [Para. 0021] to further include a control subsystem with a data recorder because Gordon teaches that such subsystem enables the entire operation of the system to be maintained and monitored in association with desired operational parameters and enables an archival record of the state of the system as a function of the time [Paras. 0063, 0065, 0067, 0080]. Note: the limitation “for recording the times of the gas generator to be started and the using duration” is a statement of intended use that further limits the function/use of the device but does not further limit the structure of the device itself. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
The limitations “to be controlled to change the polarity by the recorder”, of instant claim 14, and wherein the recorder “is configured to change the polarity of the first output terminal and the second output terminal according to whether the operation times of the gas generator or the using duration of the gas generator is larger than a predetermined value” are statements of intended use that do not further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the device of Lin, as modified by Gordon above, is configured “to be controlled to change the polarity by the recorder” as the electrolysis cells is configured to be shut down by the control system/recorder and thus would result in a change in the polarity (i.e., changes from an applied potential bias/polarity to no potential bias/polarity). It is further noted, regarding instant claim 15, that the limitation wherein the polarity is changed “according to whether the operation times of the gas generator or the using duration of the gas generator is larger than a predetermined value” is a process limitation that does not further limit the structure of the device itself. There does . 


Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cinquin and Chou, as applied to claim 13 above, and further in view of Owens (US 2013/0174797 A1). Note: the limitation “the recorder” is rejected under 35 U.S.C. § 112(b) as not having proper antecedent basis and thus cannot be examined given the dependency of claim 17 upon claim 13. However, if applicant intended claim 17 to depend from claim 14, which does recite “a recorder”, the claims below would be rejected further in view of Gordon, which teaches “a recorder” as outlined in the rejection of claim 14 above. 
Regarding claims 17-18, Lin discloses the limitations of claim 13 as discussed previously. 
Lin is silent on the use of a heat sink and thus fails to expressly disclose where the power supply “further comprises a heat sink case for covering the power input device, the low electrical current output device, the high electrical current output device, the adjusting device, and the recorder”, of instant claim 17, and wherein the power supply further comprises “a protective cover disposed on the heat sink case”, of instant claim 18. 
Owens discloses an electrolysis cell for producing oxygen and hydrogen [Para. 0028] wherein the device includes a heat sink that covers at least a portion of the power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the electrolysis device taught by Lin to include each of the power input “plug”, voltage controller 34 “high electrical current output device”, power controller 58 “low electrical current output device”, flow regulator interface 53 “adjusting device”, and the recorder (as modified by Gordon) into a single power board that includes a heat sink and a sub-housing for housing the components because Owens teaches that such structure would provide the benefit of dissipating heat and cooling the components of the power electronics [Para. 0027]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., heat sinks and protective covers) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., would provide the utility of cooling power electronics and housing the electronics such that the heat sink can function properly for removing the heat and cooling the electronics) [MPEP 2143(A)]. 


Claim 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cinquin and Chou, as applied to claims 13 and 16 above, and further in view of Ivanov (US 2016/0115604 A1). 
Regarding claims 20 and 23, Lin discloses the limitations of claims 13 and 16 as discussed previously. 
Lin is silent on the exact operating voltage and generated currents and thus fails to expressly disclose wherein “the first high electrical current is in a range from 40A to 50A”, of instant claim 20, and wherein “the adjusting device adjusts the output voltage of the high electrical current output device in a range from 17V to 26V according to control of the knob or the touch device”, of instant claim 23. Note: the “adjusts the output voltage” limitation of claim 23 is an intended use limitation. However, Since Lin does not expressly teach the disclosed voltage range, it is not clear that the structure of Lin itself is configured to produce such voltage range, and thus the limitations are not met by the disclosure of Lin alone. 
Ivanov discloses a water electrolysis cell that generates oxyhydrogen gas using an electrolytic cell incorporating electrodes [abstract] wherein the device operates with voltages in the range of between 10 to 20 volts and wherein the current is preferably between 15 and 90 amperes, more preferably between 15 and 60 amperes [Paras. 0055-0056]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applied voltage and generated current of the device of Lin that generates oxyhydrogen gas from water electrolytes to have selected and utilized a electrolysis current “first high electrical current” and a output . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cinquin and Chou, as applied to claim 13 above, and further in view of Nemoto et al. (US 2010/0032039 A1) 
Regarding claim 21, Lin discloses the limitations of claim 13 as discussed previously. 
Lin further discloses the gas mixing chamber having a shell (filter device 4 includes a container 41) [Para. 0016-0017; Fig. 2]. 
Lin is silent on the container having a hole and/or a cover and thus fails to teach the gas mixing chamber comprising “a cover, the shell comprising an explosion-proof vent, the cover is disposed on the explosion-proof vent separately, wherein the cover is made of rubber, and an opening width of the explosion-proof vent is in a range from 1 cm to 1.2 cm, of instant claim 21. 
Nemoto discloses an excessive pressure release valve [abstract] that comprises a clamping device 20/21 that has a hole wherein the hole is covered by the pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the container 41 of the filter device 4 disclosed by Lin such that the shell comprises the pressure release valve 1 that includes the elastic rubber plate 10 clamped by a clamping device 20/21 with a hole in the clamping device because Nemoto teaches that such structure enables the safe release of excessive internal pressures to the external world in a closed system such as an electrolysis tank, reaction vessel or storage container [Para. 0001]. 
Regarding the opening width of the anti-explosion hole, Nemoto teaches that the clamping device 20/21 has a hole that is covered by the elastic rubber plate 10 (“cover”) [Para. 0062]. Nemoto further discloses wherein the elastic rubber plate ranges from 2-40mm in diameter (i.e., 0.2-4 cm) [Para. 0050]. Given that the elastic rubber plate must cover the hole disposed in the clamping device 20/21 the diameter of the hole is necessarily less than the diameter of the elastic rubber plate 10. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the hole (“explosion-proof vent”) disposed in the clamping device to have select and utilize a diameter within the disclosed range of . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cinquin and Chou, as applied to claim 24 above, and further in view of Gootblatt (US 2012/0186991 A1). 
Regarding claim 25, Lin discloses the limitations of claim 24 as outlined previously. 
Lin discloses wherein the filter device 4 where the oxygen/hydrogen gas are mixed (“gas mixing chamber”) is horizontally located with respect to the electrolysis chamber 31 (and thus the water tank as modified above) and thus fails to explicitly disclose wherein the gas mixing chamber is “configured above the water tank”, of instant claim 25. 
Gootblatt teaches an electrolysis cell for generating a combination hydrogen/oxygen gas [abstract] wherein the gases generated via electrolysis by the plurality of cells in the stack flow into a gas mixing chamber (HHO Gas Manifold) whereby the common gas manifold is disposed above the electrolysis cell that comprises the water electrolyte “water tank” [Para. 0013; Fig. 2]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have relocated the filter device (“gas . 

Response to Arguments
Applicant's arguments/amendments filed 03/01/2021 with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objections to the drawings and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 9-14, filed 03/01/2021, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 9-11 regarding the Lin reference that “the power controller 58 in Lin is used to shut down the electrolysis device when the water level is below a predetermined level, and the voltage controller 34 of Lin is used to apply voltage between positive electrode and negative electrode (in the electrolysis device). In other words, the power controller 58 and the voltage controller 34 of Lin are all used to control the electrolysis device. Besides, Lin is silent about the gas mixing chamber which is configured to generate vaporized gas and mix it with the combination gas. That is to say, Lin is silent about the low electrical current device configured to generate a first low electrical current for the gas mixing chamber. Furthermore, there is no evidence that Lin discloses that the current for electrolyzing is significantly higher than for operating another controller (even Lin discloses that the voltage applied between electrodes can be operated, the voltage is different from the current)”, and “Lin is silent about the feature of backfire device, and also silent about that the backfire device is coupled to the gas mixing chamber for Lin neither discloses the feature of the gas mixing chamber”.
Examiner’s Response #1
Examiner respectfully disagrees. The power controller 58 is clearly shown in Figs. 2-3 as being connected to the filter device 4 “gas mixing chamber” and thus the current supplied to the switch and/or the second level detector is used to measure the levels in the filter device container 41 and thus the power supplied by the power controller 58 meets the limitation as being provided “for the gas In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s Argument #2
Applicant argues on Pgs. 11-12 that “However, the system of Cinquin is configured for delivering the atomized gas/mist 35 by the air drawn from the outside of the system (through the opening 22). It should be noted that the air contains little hydrogen, and the hydrogen would be ignored in the air. It means that the air is very different from the combination gas including hydrogen and oxygen. In addition, since the system of Cinquin is merely used to deliver the atomized gas/mist, it would not select the combination gas including hydrogen and oxygen to replace the air to deliver the atomized gas/mist for the 
Examiner's Response #2
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lin discloses the use of the oxyhydrogen gas as outlined in the rejection of claim 13. The rejection of record does not suggest incorporating or modifying the gas of Cinquin to replace the gas of Lin, or replacing the gas of Cinquin with the gas of Lin, as the argument suggest. Rather, the rejection of record suggests that it would be obvious to one having ordinary skill in the art to incorporate the teachings of Cinquin, wherein an atomizer can be added to a gas intended for a patient and would provide the utility of enabling medicine/drugs to be provided via mist to a patient, particularly for treatment of their respiratory passages [Col. 1:5-11]. Adding the atomizer to provide medicine/drugs to the system of Lin, which is already intended to be inhaled by a user, would provide such benefits without modifying the gas of Lin. Cinquin was not relied upon for the teaching of a backfire device and thus this argument is moot. In response to applicant's arguments against the references individually, one cannot show nonobviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s Argument #3
Applicant argues on Pg. 12 regarding the Gordon reference that “Gordon is silent about the features of the backfire device and the gas mixing chamber to generate healthy gas”.
Examiner's Response #3
Examiner respectfully disagrees. Gordon was not relied upon for the teaching of a backfire device and thus this argument is moot. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant’s Argument #4
Applicant argues on Pgs. 12-13 that “Owens, Owens, Ivanov, Chou and Nemoto are silent about the gas mixing chamber and also fail to disclose a backfire device” and that “It should be noted that although Chou discloses the feature of back-fire device in paragraph [0090] of the specification, Chou still fails 
Examiner's Response #4
Examiner respectfully disagrees. Owens, Ivanov, Chou, and Nemoto were not relied upon for the teaching of the gas mixing chamber and Owens, Ivanov, and Nemoto were not relied upon for the teachings of the backfire device and thus this argument is moot. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the teachings of Chou, as outlined in the rejection above, Lin discloses wherein the device is further comprising a gas output device, wherein the gas output device outputs the healthy gas for a user to breathe (the gas from the filter container 41 is outputted through the second output conduit 42 (“gas output device”) for human breathing [Para. 0022; Figs. 2-3]). Regarding the backfire device location, as stated previously with regards to the rejection of claim 13, it would have been obvious to have located the backfire prevention device anywhere downstream of the electrolysis cell. The purpose of the backfire prevention device as taught by Chou is to “prevent a backfire resulting from improper operational situations” [Para. 0090]. Any location downstream of the electrolysis cell in Lin where oxygen and hydrogen gas are mixed would be prone to backfire and thus locating the backfire prevention device anywhere 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seratt et al. (US 2010/0320083 A1) disclose an electrolysis cell wherein the cell forms oxyhydrogen gas that is mixed in a vacuum line disposed above the electrolysis cell wherein the cell operates at 12V, 30A.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JOSHUA L ALLEN/Examiner, Art Unit 1795              

/MARIS R KESSEL/Primary Examiner, Art Unit 1795